Exhibit 99.1 U.S. FEDERAL INCOME TAX CONSIDERATIONS General The following is a summary of the material U.S.federal income tax consequences of our election to qualify as a real estate investment trust (“REIT”) and, if we qualify as a REIT, of an investment in our securities.For purposes of this section under the heading “U.S. Federal Income Tax Considerations,” references to “Colony Starwood Homes,” “we,” “our” and “us” mean only Colony Starwood Homes and not its subsidiaries or other lower-tier entities, except as otherwise indicated.This summary is based upon the Internal Revenue Code of 1986, as amended (the “Code”), the U.S. Treasury Regulations (“Treasury Regulations”), rulings and other administrative pronouncements issued by the Internal Revenue Service (the “IRS”), and judicial decisions, all as currently in effect, and all of which are subject to differing interpretations or to change, possibly with retroactive effect.No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of the tax consequences described below.We have not sought and do not intend to seek a ruling from the IRS regarding any matter discussed in this Current Report on Form 8-K.The summary is also based upon the assumption that we and our subsidiaries and affiliated entities will operate in accordance with their applicable organizational documents or partnership agreements.This summary is for general information only and is not tax advice.It does not purport to discuss all aspects of U.S.federal income taxation that may be important to a particular investor in light of its investment or tax circumstances, or to investors subject to special tax rules, such as: • financial institutions; • insurance companies; • broker-dealers; • regulated investment companies; • foreign sovereigns and their controlled entities; • partnerships and trusts; • persons who hold our shares on behalf of other persons as nominees; • persons who receive our shares through the exercise of employee options or otherwise as compensation; • Non-U.S. Holders (as defined below) who own more than 10% (by value) of our shares; • persons holding our shares as part of a “straddle,” “hedge,” “conversion transaction,” “synthetic security” or other integrated investment; and • except to the extent discussed below, tax-exempt organizations and foreign investors. This summary assumes that investors will hold their securities as a capital asset, which generally means as property held for investment. For purposes of this summary, a “U.S. Holder” means a beneficial owner of our securities, as applicable, that is, for U.S.federal income tax purposes: • an individual who is a citizen or resident of the United States; • a corporation, or other entity treated as a corporation for U.S.federal income tax purposes, created or organized in or under the laws of the United States, a state thereof or the District of Columbia; • an estate the income of which is subject to U.S.federal income taxation regardless of its source; or 1 • a trust (a)if a court within the United States is able to exercise primary supervision over its administration and one or more United States persons have authority to control all substantial decisions of the trust or (b)that has a valid election in effect under applicable Treasury Regulations to be treated as a United States person. The term “Non-U.S. Holder” means a beneficial owner of our securities, as applicable, (other than an entity or arrangement treated as a partnership for U.S.federal income tax purposes) that is not a U.S.Holder. If a partnership, including for this purpose any entity that is treated as a partnership for U.S.federal income tax purposes, holds our securities, the tax treatment of a partner in the partnership will generally depend upon the status of the partner and the activities of the partnership.An investor that is a partnership and the partners in such partnership should consult their tax advisors about the U.S.federal income tax consequences of the acquisition, ownership and disposition of our securities.
